DETAILED ACTION
Claim Objections
Claims 2, 4, 5, 7-10 and 12-20 are objected to because of the following informalities:  
In claims 2 and 12 (line 4) “having” should recite --each having--.
In claim 4 (line 6) and claims 13-15 (line 5) “connected its” should recite 
--connected to its--.
In claim 5 (lines 5-6) and claims 16-20 (line 5) “relation the remaining… such the” should recite --relation to the remaining… such that the--.
In claims 7 and 8 (line 3) “of corner clamp” should recite --of the corner clamp--.
In claim 8 (line 2), claim 9 (line 3) “wherein” should recite --wherein: --.
In claim 9 (line 4) “have” should recite --each have--.
In claim 10 (line 3) “steps, ” should recite --steps: --.
In claim 16-20 (line 1) “wherein said” should recite --wherein each said--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 (lines 6-9) and claim 8 (lines 6-9) each recite “such that it has it has an L-shaped cross-section, and which is pliable to a position in which a part thereof is parallel with and forms an extension of the second wall of said first or second portion and another part thereof is perpendicular to said second wall”.
Claims 7 and 8 each fail to recite any limitations which enable one to properly determine how the “another part” of the L-shaped cross-section of the second tongue extends relative to the interconnecting portion of the first or second portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller (US 10,323,668) in view of Sharp (USD 312,783).
As to claim 1-4 and 12-15, Hiller discloses a corner clamp 11 for interconnecting a first wall element 44 of a box structure to a second wall element 45 of said box structure, said corner clamp comprising:
a first portion 12 having a first wall 17, a second wall 18 and an interconnecting portion that interconnects the first wall with the second wall, wherein the first wall, the second wall and the interconnecting portion together define a U-shaped cross-section, 
a second portion 14 having a first wall 22, a second wall 23 and interconnecting portion that interconnects the first wall with the second wall, wherein the first wall, the second wall and the interconnecting portion together define a U-shaped cross-section, and 
an interconnection member 25 which interconnects the first portion with the second portion, 
wherein, in an operative position in which the corner clamp interconnects a first and a second wall element of a box structure, the first portion is configured to enclose a part of the first wall element between its first wall and its second wall, and the second portion is configured to enclose a part of the second wall element between its first wall and its second wall (Figures 1-8).  
Hiller discloses a corner clamp wherein there is provided bores 41 on each of the first and second walls 17,18,22,23 of the each of the first and second portions 12,14 (Figures 1-8); instead of at least one barb on an inner side of each of the first and second walls of the each of the first and second portions, said barbs each having a respective tip pointing towards the respective interconnecting portion of the first and second portions that interconnects said first and second walls; and wherein said at least one barb provided on any one of said first and second walls of any one of the first or second portions comprises a plurality of barbs arranged in parallel along a line parallel with a line along which the respective wall is connected its associated interconnecting portion.  
Sharp teaches a corner clamp wherein there is provided at least one barb A on an inner side of each of first and second walls of each of first and second portions B,C (Figure 4 reprinted below with annotations), said barbs each having a respective tip pointing towards respective interconnecting portion of the first and second portions that interconnects said first and second walls; and wherein said at least one barb provided on any one of said first and second walls of any one of the first or second portions comprises a plurality of barbs arranged in parallel along a line parallel with a line along which the respective wall is connected its associated interconnecting portion; the integrally-formed barbs enabling the first and second walls of the first and second portions of the corner clamp to be securely affixed to first and second wall elements of a box structure without requiring the use of separately formed fasteners, providing for quicker and easier assembly (Figures 1-4).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner clamp disclosed by Hiller wherein each of the first and second walls of the first and second portions of the corner clamp comprise integrally-formed barbs, as taught by Sharp, in order to enable the first and second walls of the first and second portions of the corner clamp to be securely affixed to first and second wall elements of a box structure without requiring the use of separately formed [AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    278
    277
    media_image1.png
    Greyscale
fasteners, providing for quicker and easier assembly.

As to claim 6, Hiller discloses a corner clamp wherein  at least one of the first and second portions 12,14 of the corner clamp has a first tongue 29 that has been cut out of the interconnecting portion of said first or second portion, and which is pliable to a position in which it is parallel with and forms an extension of the second wall 18,23 of said first or second portion (Figures 1-8).  
As to claim 9, Hiller discloses a box structure, comprising a first wall element 44 and a second wall element 45 extending with an angle in relation the first wall element and being adjacent thereto, wherein: 
the first and second wall elements have a respective first edge along which they are interconnected and a respective second edge that that forms an angle with the respective first edge, 
the second edges are in planar alignment with each other, 
the first wall element is connected to the second wall element by a corner clamp 11, and
the first portion 12 of the corner clamp encloses the second edge of first wall element and the second portion 14 of the corner clamp encloses the second edge of the second wall element (Figures 1-8).  
As to claim 10, Hiller as modified by Sharp discloses a method of producing a corner clamp 11, comprising the following steps: 
providing a sheet configured to be plied to form said first portion 12, said second portion 14 and said interconnection member 25 by cutting a predetermined pattern out of a blanket, 
cutting at least two slits in said sheet, said slits defining opposed sides of a V-shaped barb (A; Sharp) to be formed from the sheet, 
plying said sheet along a line a base line of said V-shaped barb, such that a tip of the cut-out barb projects out of a plane of a part of the sheet adjacent to the cut-out barb tip, and 
forming the U-shaped cross-section of said first and second portion by plying said sheet (Figures 1-8).  
As to claim 11, Hiller discloses a method additionally comprising the step of plying the sheet along the interconnection member 25 such that the first and second walls 17,18 of the first portion 12 have extension planes that present an angle to the extension planes of the first and second walls 22,23 of the second portion 14 (Figures 1-8).

Claims 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hiller in view of Sharp, as applied to claims 1 and 12-15 above, and further in view of KR 10-1151689.
As to claims 5 and 16-20, Hiller as modified by Sharp discloses a corner clamp wherein said each at least one barb (A; Sharp) is V-shaped, opposing tip-forming edges of the barb are formed by a portion cut out of said first or second wall 17,18,22,23, and the part of the wall 26 which is remote from the interconnecting portion is bent outwards in relation to the remaining part of the wall (Figures 1-8).
Assuming arguendo that Hiller as modified by Sharp fails to explicitly disclose a corner clamp wherein the point of the respective barb protrudes inwards from the surface of said remaining part of said first or second wall, KR 10-1151689 teaches a corner clamp comprising a V-shaped barb 124, wherein opposing tip-forming edges of the barb are formed by a portion cut out of a first or second wall 120, and the part of the wall which is remote from an interconnecting portion 110 being bent outwards in relation to the remaining part of the wall such that the point of the respective barb protrudes inwards from the surface of said remaining part of said first or second wall; the protrusion of the barb from the outwardly bent remaining part of the wall ensuring that the barb moves along with the remaining portion as the walls flex radially outward during insertion of a wall element into the corner clamp, providing for easier insertion of the wall element into the corner clamp (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner clamp disclosed by Hiller as modified by Sharp wherein the barbs protrude from the outwardly bent remaining part of the first and second walls, as taught by KR 10-1151689, in order to ensure that the barb moves along with the remaining portion as the walls flex radially outward during insertion of a wall element into the corner clamp, providing for easier insertion of the wall element into the corner clamp.  
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7 as best understood, Hiller discloses the claimed corner clamp with the exception of wherein at least one of the first and second portions of the corner clamp has a second tongue that has been cut out of the respective first wall and out of the interconnecting portion of said first or second portion such that it has it has an L-shaped cross- section, and which is pliable to a position in which a part thereof is parallel with and forms an extension of the second wall of said first or second portion and another part thereof is perpendicular to said second wall and parallel to the interconnecting portion.
As to claim 8 as best understood, Hiller discloses the claimed corner clamp with the exception of wherein at least one of the first and second portions of the corner clamp has a second tongue that has been cut out of the respective first wall and out of the interconnecting portion of said first or second portion such that it has it has an L-shaped cross- section, and which is pliable to a position in which a part thereof is parallel with and forms an extension of the second wall of said first or second portion and another part thereof is perpendicular to said second wall and parallel to the interconnecting portion, and wherein the first tongue is cut out of the part of the second tongue which is cut out of the interconnecting portion of said first or second portion.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner clamp disclosed by Hiller to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/28/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619